                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8                         UNITED STATES DISTRICT COURT

                   9                        EASTERN DISTRICT OF CALIFORNIA

               10

               11      NATIONAL ASSOCIATION OF WHEAT
                       GROWERS; NATIONAL CORN
               12      GROWERS ASSOCIATION; UNITED
                       STATES DURUM GROWERS
               13      ASSOCIATION; WESTERN PLANT
                       HEALTH ASSOCIATION; MISSOURI
               14      FARM BUREAU; IOWA SOYBEAN
                       ASSOCIATION; SOUTH DAKOTA AGRI-
               15      BUSINESS ASSOCIATION; NORTH
                       DAKOTA GRAIN GROWERS
               16      ASSOCIATION; MISSOURI CHAMBER
                       OF COMMERCE AND INDUSTRY;
               17      MONSANTO COMPANY; ASSOCIATED Civil Action No. 2:17-cv-02401-WBS-EFB
                       INDUSTRIES OF MISSOURI;
               18      AGRIBUSINESS ASSOCIATION OF     ORDER REVISING HEARING SCHEDULE
                       IOWA; CROPLIFE AMERICA; AND
               19      AGRICULTURAL RETAILERS
                       ASSOCIATION,
               20
                                       Plaintiffs,
               21
                       XAVIER BECERRA, IN HIS OFFICIAL
               22      CAPACITY AS ATTORNEY GENERAL
                       OF CALIFORNIA,
               23
                                       Defendant.
               24

               25

               26
               27

               28
                                                                    [Proposed] Order Revising Hearing Schedule
                                                                                      NO. 2:17-CV-02401-WBS-EFB
ATTORNEYS AT LAW
  LOS AN GE LES
                   1          Upon consideration of the parties’ Stipulation to Revise Hearing Schedule, the Court

                   2   hereby enters the following schedule:

                   3          June 15, 2020, at 1:30 p.m.: A hearing on the cross-motions for summary judgment shall

                   4          take place on this date.

                   5

                   6   IT IS ORDERED.

                   7          Dated: February 20, 2020

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                       2           [Proposed] Order Revising Hearing Schedule
                                                                                                     NO. 2:17-CV-02401-WBS-EFB
ATTORNEYS AT LAW
  LOS AN GE LES
